Citation Nr: 0024462	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-03 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a 
cervical spine disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for a 
lumbar spine disability, currently evaluated as 20 percent 
disabling.

3.   Entitlement to an increased disability rating for fungus 
infection of the left foot, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total disability rating due to 
individual unemployability resulting from service connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to October 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

In February 1999, the veteran's representative submitted a 
request for a personal hearing at the RO.  In March 1999, the 
veteran was requested to indicate whether he desired a 
personal hearing, and if so, clarify whether he wished a 
hearing before:

(1)  a Member of the Board sitting at the 
RO; 
(2)  a Member of the Board sitting in 
Washington, D.C.; or
(3)  a RO hearing officer.

The veteran was informed that, "[i]n the absence of a 
statement clarifying your intentions, we will assume that you 
wish to have a hearing before a Travel Section of the Board 
of Veterans [sic] Appeals at a local VA office, and one will 
be scheduled for you."  The evidence does not show that the 
veteran responded to this request to clarify his hearing 
request.  While he appeared for a hearing before a RO hearing 
officer, the evidence does not show that a hearing before a 
Travel Section of the Board has been scheduled as set forth 
in the RO's letter of March 1999.  Due process concerns 
require that he be afforded the opportunity for such hearing, 
if desired.

This case is accordingly REMANDED for the following:

The RO should ask the veteran to indicate 
whether he desires a hearing before a 
Member of the Board.  If so desired, the 
RO should schedule him for such hearing 
according to the date of his request for 
such a hearing.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




